Citation Nr: 1645974	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  09-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.

(Due to limited representation, the issue of entitlement to service connection for esophageal stricture, to include as due to exposure to herbicides, is addressed by the Board in a separate decision.)


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1958, from January 1959 to December 1962, and from January 1964 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In a July 2011 decision, the Board denied service connection for prostate cancer.  The Veteran appealed the denial to the United States Court of Veterans Claims (Court) and in a September 2013 Order, the Court remanded the claim to the Board for compliance with a Joint Motion for Remand.

In March 2014 and May 2014, the Board remanded the Veteran's claim of entitlement to service connection for prostate cancer for additional development.

In October 2015, the Veteran's attorney withdrew his representation as to the claim for entitlement to service connection for prostate cancer.  Thus, the issue of entitlement to service connection for esophageal stricture, to include as due to exposure to herbicides, is addressed in a separate decision because the attorney representing the Veteran on those issues has limited representation, which does not include the above-captioned issue of entitlement to service connection for prostate cancer.

In an April 2015 rating decision, the AOJ effectuated the grant of entitlement to service connection for lung cancer with post surgical residuals of lobectomy associated with herbicide exposure, assigning a 100 percent evaluation, effective August 27, 2007, and a 30 percent evaluation, effective June 20, 2008.  A January 2016 VA Form 21-0958 (Notice of Disagreement) serves as a timely notice of disagreement (NOD) with respect to matter of entitlement to an initial rating in excess of 30 percent for lung cancer with post surgical residuals of lobectomy associated with herbicide exposure for the time period from June 20, 2008.  To date, a statement of the case has not been issued.  In Manlincon v. West, 12 Vet. App. 238 (1999), it was held that where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  However, the Board's electronic Veterans Appeals Control and Locator System reflects that the RO is currently separately developing such matter pursuant to the NOD.  Therefore, a remand to the RO to provide a statement of the case that addresses the issue of entitlement to an initial rating in excess of 30 percent for lung cancer with post surgical residuals of lobectomy associated with herbicide exposure for the time period from June 20, 2008, is not warranted at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds the Veteran was present within the land borders of Vietnam during the Vietnam era and therefore is presumed to have been exposed to herbicides.

2.  Evidence of record does not demonstrate a diagnosis of prostate cancer during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for establishing service connection for prostate cancer have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2008 letter, issued prior to the initial adjudication of the claim of entitlement to service connection for prostate cancer, the RO informed the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and that a disability rating and effective date would be assigned in the event of an award of any benefit sought.  As such, the Board finds VA has satisfied the duty to notify provisions required by the VCAA. 

VA has also satisfied its duty to assist the Veteran with respect to the claim of entitlement to service connection for prostate cancer.  The Veteran's service treatment records, service personnel records, VA treatment records, and identified private treatment records have been associated with the electronic claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He was also provided with a VA examination in conjunction with the service connection claim on appeal in December 2014 to clarify the nature and etiology of his claimed prostate cancer.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The medical examination and medical opinion obtained by VA in December 2014 is adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran's service connection claim was previously before the Board in May 2014 and remanded for additional evidentiary development, to include affording the Veteran a VA examination and obtaining VA treatment records.  Based on the foregoing discussion, the Board finds substantial compliance with the May 2014 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran has asserted that he has been diagnosed with prostate cancer during the appeal period that is presumptively related to his in-service herbicide exposure while in Vietnam during active service.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain diseases, including prostate cancer, are deemed service-connected.  38 C.F.R. § 3.309(e).  In addition, regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In October 2013, a Special Operations Decision Review Officer at the RO conceded that the Veteran had on-land service in Vietnam during the Vietnam era.  Thus, the Veteran is presumed to have been exposed to herbicides during active duty based on his presence on land in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2015).

However, the Board finds that the totality of the evidence does not show that the Veteran has, nor has he had during the appeal period, any diagnosis of prostate cancer.  See McClain, 21 Vet. App. at 321.  VA treatment records dated from 1998 to 2015 indicate that the Veteran was shown to have benign hypertrophy of the prostate and enlarged prostate.  VA test results dated in September 2009 revealed that needle biopsy of the left lateral middle prostate showed rare atypical glands present and were suspicious for adenocarcinoma.  However, additional VA treatment records dated in 2010 showed complaints of lower urinary tract symptoms with previously elevated prostate specific antigen (PSA) and multiple negative prostate needle biopsies.  In addition, a VA examiner clearly determined in the December 2014 VA examination report that the Veteran did not have nor has he ever been diagnosed with prostate cancer based on review of the record, objective testing, and examination of the Veteran.  

As the Board has determined there is no probative medical evidence establishing a current diagnosis of prostate cancer, a discussion as to whether there exists a medical nexus or causal relationship between military service and that disability is not necessary. 

The Board has also considered the Veteran's contentions that he has prostate cancer related to events during active service.  While the statements of the Veteran are competent and credible as to the lay observable manifestations of his genitourinary symptoms, the Board finds that his statements are not competent evidence as to the diagnosis and etiology of the claimed prostate cancer, to include any causal relationship between the claimed disorder and his active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him through his senses).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent medical opinions of such a complex nature.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Board finds that the Veteran's lay statements as to medical diagnosis and causation are not competent evidence to establish service connection for prostate cancer.

The criteria to establish entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, have not been met, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for prostate cancer, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


